DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.

Claims 1, 13, and 18 are amended
Claims 1-8 and 10-20 are pending 


Response to Arguments

1.) Applicant’s amendment to claims 1, 13, and 18 filed on May 24, 2021 regarding “creating the first user account using personal information retrieved from the second via a global account within the on-demand database system” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-8 and 10-20 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 4, 6-8, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130086670, Vangpat in view of US 20110023101, Vernal (US 20130086670, Vangpat, where a user’s request is directed to a 3rd party system via an URL[i.e. address] and inputs their credentials[i.e. identifier] information to login to an account, wherein the 3rd party is external to a host system and may represent different subdomains); 	identifying via a processor a second user account associated with a second subdomain of the on-demand database system (see US 20130086670, Vangpat, para. 0014, where a client’s ability to log on to a host account[i.e. 2nd account] from a third party account implies identification of the 2nd account by the third party), the second user account including a second user identifier unique to the second subdomain(see US 20130086670, Vangpat, para. 0014, 0024, 0026 and fig. 1, where a user identifies a third party account via the client device and inputs credentials to access the third party account, wherein both the host and third party may exist on different subdomains[e.g. 2 subdomain], and wherein the system may comprise a plurality of client devices and third party systems[e.g. 2nd account] having a plurality of credentials[e.g. 2nd user identifier], and wherein a user may have assigned attributes that may include 3rd party username, identifier, and email[para. 0016]), the second user account being associated with the designated personal communications address (see US 20130086670, Vangpat, para. 0022, where a URL indicates the address of the host system having the host account[i.e. 2nd account]); and 	 	Vangpat does not teach creating the first user account using personal information retrieved from the second user account via a global account within the on-demand database system, the first user account being linked to the second user account via a global account within the on-demand database system 	a receiving a request to create a first user account associated with a first subdomain of an on-demand database system 	However, Vernal teaches creating the first user account using personal information retrieved from the second user account via a global account within the on-demand database system (see US 20110023101, Vernal, para. 0029, 0038 and fig. 1, where an explicit account[i.e. 150(e), first account] can be created on the external system based on information obtained from the social networking system having an authorization server for providing videos/photos[i.e. para. 0029, global on-demand account], wherein the user has an account[e.g. 140(e), second account on the social networking system), the first user account being linked to the second user account via a global account within the on-demand database system(see US 20110023101, Vernal, para. 0019 and fig. 4, where the social networking system[i.e. global account] stores user account information that link external user accounts on the external systems) 	a receiving a request to create a first user account associated with a first subdomain of an on-demand database system (see US 20110023101, Vernal, para. 0038, where an explicit account may be created when information is implicitly requested from the social networking system).(see Vernal, para. 0004)
 	In regards to claim 4, the combination of Vangpat and Vernal teach the method recited in claim 1, wherein the on-demand database system includes a multitenant database system (see US 20130086670, Vangpat, para. 0026, where a tenant is supported by a multi-tenant database). 	 	In regards to claim 6, the combination of Vangpat and Vernal teach the method recited in claim 1, wherein the method further comprises: 	transmitting a verification request message to the designated personal communications address via a communications interface(see US 20130086670, Vangpat, para. 0019, where OAuth token may be used by a host to contact[i.e. transmit to] third parties). 		In regards to claim 7 the combination of Vangpat and Vernal teach the method recited in claim 6, wherein the method further comprises:receiving a verification response message from the designated personal communications address via the communications interface (see US 20130086670, Vangpat, fig. 4, steps 348 and 350, in response to receiving verification information, 3rd party user data response is transmitted to the host system). 	 	In regards to claim 8 the combination of Vangpat and Vernal teach the method recited in claim 6, wherein the designated personal communications address includes an address selected from the group consisting of: a telephone number, an email address, a social media account identifier, and an instant messaging account identifier (see US 20130086670, Vangpat, para. 0031, where the user data may include a telephone number and email address).	In regards to claim 10, the combination of Vangpat and Vernal teach the method recited in claim 1, wherein the personal information includes configuration information designating a configuration of the on-demand database system for use by a user associated with the second user account(see US 20130086670, Vangpat, para. 0027, where a system may be configured to provide a 3rd party systems with various customizable authentication information). 	 	In regards to claim 11, the combination of Vangpat and Vernal teach the method recited in claim 1, wherein the personal information includes bibliographic information describing a user associated with the second user account (see US 20130086670, Vangpat, para. 0031, where a user’s profile information contains biographical information, department associated with the user, company information, etc). 	
 (see US 20130086670, Vangpat, para. 0038, where the system may provide multi-tenant customer relationship management support to users). 	 	In regards to claim 13, Vangpat teaches a computing system comprising:the first user account including a first user identifier unique to the first subdomain, the request identifying a designated personal communications address(US 20130086670, Vangpat, where a user’s request is directed to a 3rd party system via an URL[i.e. address] and inputs their credentials[i.e. identifier] information to login to an account, wherein the 3rd party is external to a host system and may represent different subdomains);	a processor identifying a second user account associated with a second subdomain of the on-demand database system (see US 20130086670, Vangpat, para. 0014, where a client’s ability to log on to a host account[i.e. 2nd account] from a third party account implies identification of the 2nd account by the third party), the second user account including a second user identifier unique to the second subdomain(see US 20130086670, Vangpat, para. 0014, 0024, 0026 and fig. 1, where a user identifies a third party account via the client device and inputs credentials to access the third party account, wherein both the host and third party may exist on different subdomains[e.g. 2 subdomain], and wherein the system may comprise a plurality of client devices and third party systems[e.g. 2nd account] having a plurality of credentials[e.g. 2nd user identifier], and wherein a user may have assigned attributes that may include 3rd party username, identifier, and email[para. 0016]), the second user account being associated with the designated personal communications address (see US 20130086670, Vangpat, para. 0022, where a URL indicates the address of the host system having the host account[i.e. 2nd account]); and 	 	Vangpat does not teach a database system storing information for the first user account, the first user account created using personal information retrieved from the second user account, the first user account being linked to the second user account via a global account within the on-demand database system a communication interface receiving a request to create a first user account associated with a first subdomain of an on-demand database system 	However, Vernal teaches a database system storing information for the first user account, the first user account created using personal information retrieved from the second user account(see US 20110023101, Vernal, para. 0029, 0038 and fig. 1, where an explicit account[i.e. 150(e), first account] can be created on the external system based on information obtained from the social networking system having an authorization server for providing videos/photos[i.e. para. 0029, global on-demand account], wherein the user has an account[e.g. 140(e), second account on the social networking system), the first user account being linked to the second user account via a global account within the on-demand database system (see US 20110023101, Vernal, para. 0019 and fig. 4, where the social networking system[i.e. global account] stores user account information that link external user accounts on the external systems) 	a communication interface receiving a request to create a first user account associated with a first subdomain of an on-demand database system(see US 20110023101, Vernal, para. 0038, where an explicit account may be created when information is implicitly requested from the social networking system). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Vernal because a user would have been motivated to add the social networking system, taught by Vernal, to the third-party subdomain system, taught by Vangbat, in order to enhance the user online experience by offering customized user purchasing recommendations based on information acquired from users of the social networking system (see Vernal, para. 0004) 	In regards to claim 17 the combination of Vangpat and Vernal teach the computing system recited in claim 13, wherein the computing system is further configurable to:transmit a verification request message to the designated personal communications address via a communications interface(see US 20130086670, Vangpat, para. 0019, where OAuth token may be used by a host to contact[i.e. transmit to] third parties), wherein the designated personal communications address includes an address selected from the group consisting of: a telephone number, an email address, a social media account identifier, and an instant messaging account identifier(see US 20130086670, Vangpat, para. 0031, where the user data may include a telephone number and email address); and 	receive a verification response message from the designated personal communications address via the communications interface(see US 20130086670, Vangpat, fig. 4, steps 348 and 350, in response to receiving verification information, 3rd party user data response is transmitted to the host system). 	In regards to claim 18, Vangpat teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause the one or more processors to perform a method comprising: 	the first user account including a first user identifier unique to the first subdomain, the request identifying a designated personal communications address(US 20130086670, Vangpat, where a user’s request is directed to a 3rd party system via an URL[i.e. address] and inputs their credentials[i.e. identifier] information to login to an account, wherein the 3rd party is external to a host system and may represent different subdomains); 	identifying via one or more of the processors a second user account associated with a second subdomain of the on-demand database system(see US 20130086670, Vangpat, para. 0014, where a client’s ability to log on to a host account[i.e. 2nd account] from a third party account implies identification of the 2nd account by the third party), the second user account including a second user identifier unique to the second subdomain (see US 20130086670, Vangpat, para. 0014, 0024, 0026 and fig. 1, where a user identifies a third party account via the client device and inputs credentials to access the third party account, wherein both the host and third party may exist on different subdomains[e.g. 2 subdomain], and wherein the system may comprise a plurality of client devices and third party systems[e.g. 2nd account] having a plurality of credentials[e.g. 2nd user identifier], and wherein a user may have assigned attributes that may include 3rd party username, identifier, and email[para. 0016]), the second user account being associated with the designated personal communications address(see US 20130086670, Vangpat, para. 0022, where a URL indicates the address of the host system having the host account[i.e. 2nd account]); and 	Vangpat does not teach creating the first user account using personal information retrieved from the second user account, the first user account being linked to the second user account via a global account within the on-demand database system 	receiving a request to create a first user account associated with a first subdomain of an on-demand database system. 	However, Vernal teaches creating the first user account using personal information retrieved from the second user account(see US 20110023101, Vernal, para. 0029, 0038 and fig. 1, where an explicit account[i.e. 150(e), first account] can be created on the external system based on information obtained from the social networking system having an authorization server for providing videos/photos[i.e. para. 0029, global on-demand account], wherein the user has an account[e.g. 140(e), second account on the social networking system), the first user account being linked to the second user account via a global account within the on-demand database system(see US 20110023101, Vernal, para. 0019 and fig. 4, where the social networking system[i.e. global account] stores user account information that link external user accounts on the external systems) 	receiving a request to create a first user account associated with a first subdomain of an on-demand database system(see US 20110023101, Vernal, para. 0038, where an explicit account may be created when information is implicitly requested from the social networking system) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Vangpat with the teaching of Vernal because a user would have been motivated to add the social networking system, taught by Vernal, to the third-party subdomain system, taught by Vangbat, in order to enhance the user online experience by offering customized user purchasing recommendations based on information acquired from users of the social networking system (see Vernal, para. 0004)
 	In regards to claim 19, the combination of Vangpat and Vernal teach the computer program product recited in claim 18, wherein the method further comprises: 	transmitting a verification request message to the designated personal communications address via a communications interface(see US 20130086670, Vangpat, fig. 4, steps 348 and 350, in response to receiving verification information, 3rd party user data response is transmitted to the host system), wherein the designated personal communications address includes an address selected from the group consisting of: a telephone number, an email address, a social media account identifier, and an instant messaging account identifier(see US 20130086670, Vangpat, para. 0031, where the user data may include a telephone number and email address); and receiving a verification response message from the designated personal communications address via the communications interface(see US 20130086670, Vangpat, fig. 4, steps 348 and 350, in response to receiving verification information, 3rd party user data response is transmitted to the host system). 	
2.) Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130086670, Vangpat in view of US 20110023101, Vernal and further in view of US 20090037492, Baitalmal
 	In regards to claim 2, the combination of Vangpat and Vernal teach the method recited in claim 1. The combination of Vangpat and Vernal do not teach wherein the first subdomain corresponds with a first client of the on-demand database system, and wherein the second subdomain corresponds with a second client of the on-demand database system, and wherein the first and second user accounts are associated with an employee of the first and second clients 	However, Baitalmal teaches wherein the first subdomain corresponds with a first client of the on-demand database system(see US 20090037492, Baitalmal, para. 0407 and 0515, where an application is provisioned[e.g. from a database] on demand to user accounts having sub-domains), and wherein the second subdomain corresponds with a second client of the on-demand database system(see US 20090037492, Baitalmal, para. 0407, 0427 and 0515, where an application is provisioned[e.g. from a database] on demand to user accounts having sub-domains), and wherein the first and second user accounts are associated with an employee of the first and second clients(see US 20090037492, Baitalmal, para. 0399 and 0417, where user accounts are associated with a user, wherein users may be part of an organization[i.e. employees]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Vernal with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat and Vernal, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010) 	In regards to claim 14, the combination of Vangpat and Vernal teach the computing system recited in claim 13. The combination of Vangpat and Vernal do not teach wherein the first subdomain corresponds with a first client of the on-demand database system, and wherein the second subdomain corresponds with a second client of the on-demand database system, and wherein the first and second user accounts are associated with an employee of the first and second clients 	However, Baitalmal teaches wherein the first subdomain corresponds with a first client of the on-demand database system(see US 20090037492, Baitalmal, para. 0407 and 0515, where an application is provisioned[e.g. from a database] on demand to user accounts having sub-domains), and wherein the second subdomain corresponds with a second client of the on-demand database system(see US 20090037492, Baitalmal, para. 0407, 0427 and 0515, where an application is provisioned[e.g. from a database] on demand to user accounts having sub-domains), and wherein the first and second user accounts are associated with an employee of the first and second clients(see US 20090037492, Baitalmal, para. 0399 and 0417, where user accounts are associated with a user, wherein users may be part of an organization[i.e. employees]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Vernal with the teaching of Baitalmal because a user would have been motivated to enhance interoperability between application interactions, taught by Vangpat and Vernal, by applying Baitalmal’s teaching of data synchronization between different web-based applications (see Baitalmal, para. 0010)
3.) Claims 3, 5, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130086670, Vangpat in view of US 20110023101, Vernal and further in view of US 20160173475, Srinivasan
 	In regards to claim 3, the combination of Vangpat and Vernal teach the method recited in claim 1. The combination of Vangpat and Vernal do not teach wherein the first subdomain corresponds with a first service provided via the on-demand database system, and wherein the second subdomain corresponds with a second service provided via the on-demand database system, and wherein the first and second user accounts are associated with an end user of the first and second services 	However, Srinivasan teaches wherein the first subdomain corresponds with a  (see US 20160173475, Srinivasan, para. 0202, where a domain’s sub-tree[i.e. sub-domains] are each associated with services). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Vernal with the teaching of Srinivasan because a user would have been motivated to use a multi-tenant identity management system, taught by Srinivasan, to provide individual services for the customer domains, taught by the combination of Vangpat and Vernal.(see Srinivasan, para. 0009)
 	In regards to claim 5, the combination of Vangpat and Vernal teach the method recited in claim 4. The combination of Vangpat and Vernal do not teach wherein the first and second subdomains correspond to first and second tenants within the multi-tenant database system 	However, Srinivasan teaches wherein the first and second subdomains correspond to first and second tenants within the multi-tenant database system(see US 20160173475, Srinivasan, para. 0150, where each database service may be a multi-tenant database system). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Vernal with the teaching of Srinivasan because a user would have been motivated to use a multi-tenant identity management system, taught by Srinivasan, to provide (see Srinivasan, para. 0009)
 	In regards to claim 15, the combination of Vangpat and Vernal teach the computing system recited in claim 13. The combination of Vangpat and Vernal do not teach wherein the first subdomain corresponds with a first service provided via the on-demand database system, and wherein the second subdomain corresponds with a second service provided via the on-demand database system, and wherein the first and second user accounts are associated with an end user of the first and second services 	However, Srinivasan teaches wherein the first subdomain corresponds with a first service provided via the on-demand database system, and wherein the second subdomain corresponds with a second service provided via the on-demand database system, and wherein the first and second user accounts are associated with an end user of the first and second services (see US 20160173475, Srinivasan, para. 0202, where a domain’s sub-tree[i.e. sub-domains] are each associated with services). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Vernal with the teaching of Srinivasan because a user would have been motivated to use a multi-tenant identity management system, taught by Srinivasan, to provide individual services for the customer domains, taught by the combination of Vangpat and Vernal.(see Srinivasan, para. 0009)
(see US 20130086670, Vangpat, para. 0026, where a tenant is supported by a multi-tenant database), and  	the combination of Vangpat and Vernal do not teach wherein the first and second subdomains correspond to first and second tenants within the muiti-tenant database system 	However, Srinivasan teaches wherein the first and second subdomains correspond to first and second tenants within the muiti-tenant database system (see US 20160173475, Srinivasan, para. 0150, where each database service may be a multi-tenant database system). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Vernal with the teaching of Srinivasan because a user would have been motivated to use a multi-tenant identity management system, taught by Srinivasan, to provide individual services for the customer domains, taught by the combination of Vangpat and Vernal.(see Srinivasan, para. 0009)
 	In regards to claim 20, the combination of Vangpat and Vernal teach the computer program product recited in claim 18, wherein the on-demand database system includes a multi-tenant database system(see US 20130086670, Vangpat, para. 0026, where a tenant is supported by a multi-tenant database), and wherein the on-demand database system is configured to provide customer relations management services to a plurality of clients(see US 20130086670, Vangpat, para. 0038, where the system may provide multi-tenant customer relationship management support to users), 	the combination of Vangpat and Vernal do not teach wherein the first and second subdomains correspond to first and second tenants within the multi-tenant database system 	However, Srinivasan teaches wherein the first and second subdomains correspond to first and second tenants within the multi-tenant database system (see US 20160173475, Srinivasan, para. 0150, where each database service may be a multi-tenant database system),. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Vangpat and Vernal with the teaching of Srinivasan because a user would have been motivated to use a multi-tenant identity management system, taught by Srinivasan, to provide individual services for the customer domains, taught by the combination of Vangpat and Vernal.(see Srinivasan, para. 0009)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/Examiner, Art Unit 2438                                                                                                                                                                                                        


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438